Citation Nr: 0941226	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-25 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to January 
1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  There is no medical evidence of record which provides a 
diagnosis of left ear hearing loss for VA purposes.

2.  There is no medical evidence of record that relates the 
Veteran's currently diagnosed right ear hearing loss to 
military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, a letter dated 
in February 2007 satisfied the duty to notify provisions.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran's service treatment 
records and VA medical treatment records have been obtained.  
A VA examination was provided to the Veteran in connection 
with her claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  For certain chronic disorders, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

A February 1973 service enlistment audiological examination 
was conducted and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
20
10
10
15
10

On a January 1974 service separation report of medical 
history, the Veteran reported that she did not have, and had 
never had, hearing loss or ear trouble.  An audiological 
examination was conducted the same day and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
0
0
LEFT
15
5
5
0
0

After separation from military service, a May 2007 VA 
audiological examination report stated that the Veteran's 
claims file had been reviewed.  The Veteran reported being 
exposed to jet engine noise during military service, 
including a loud boom that caused her ear to bleed.  She 
reported no post-service noise exposure.  On examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
30
25
LEFT
25
25
30
25
30

Using the Maryland CNC word list, speech recognition was 98 
percent in the right ear and 97 percent in the left ear.  
Accordingly, a right ear hearing disability is currently 
shown for VA purposes.  38 C.F.R. § 3.385.  The examiner 
stated that "[i]t is less likely as not (less than 50/50 
probability) that [the Veteran's] hearing loss was caused by 
or a result of noise exposure during the service since test 
results revealed normal hearing acuity at the time of her 
discharge."  The examiner further explained this opinion by 
stating that hearing loss as a result of noise exposure 
occurs at the moment of exposure to the noise.  "Since the 
damage is done when exposed to noise, a normal audiogram 
subsequent to the noise exposure would verify that the 
hearing had recovered without permanent loss."

The medical evidence of record does not show that the Veteran 
has a current diagnosis of bilateral hearing loss which is 
related to military service.  With regard to the Veteran's 
left ear, there is no medical evidence of record which 
provides findings of a left ear hearing disability for VA 
purposes.  The May 2007 VA audiological examination report 
did not show an auditory threshold of 40 decibels or greater 
in any frequency, and the auditory threshold was only 26 
decibels or greater in 2 frequencies.  Accordingly, the 
medical evidence of record does not show that the Veteran's 
left ear hearing impairment is not considered a disability 
for VA purposes.  Id.  The existence of a current disability 
is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals 
for Veterans Claims' interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  In this case, there is no 
medical evidence of record that the Veteran has a left ear 
hearing disability for VA purposes.  As such, service 
connection for left ear hearing loss is not warranted.

With regard to the Veteran's right ear, the Veteran's service 
treatment records are negative for any complaints or 
diagnosis of hearing loss.  While the Veteran has a right ear 
hearing disability for VA purposes, there is no evidence of 
record that it was diagnosed prior to May 2007, approximately 
33 years after separation from military service.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the Veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  In addition, there is no medical 
evidence of record that relates the Veteran's right ear 
hearing disability to military service.  The only medical 
evidence of record that addresses the etiology of the 
Veteran's right ear hearing disability is the May 2007 VA 
audiological examination report, which stated that the 
Veteran's right ear hearing loss was not related to military 
service.

In an August 2007 appeal to the Board, the Veteran stated 
that the opinion given in the May 2007 VA audiological 
examination report was based on improper facts.  She stated 
that she "was never given a hearing examination at 
sep[a]ration.  I was sep[a]rated due to my pregnancy.  My 
commander put in for my discharge.  I was never given any 
type of physical exam[ination] or pre-natal appointment at 
any time during my separation period."  In this regard, the 
Veteran's service treatment records include a complete 
separation report of medical examination dated January 8, 
1974, which included the above-listed audiological results.  
This report included a notation of 3 defects and diagnoses, 
including pregnancy, defective uncorrected distant vision, 
and defective uncorrected near vision.  In a separation 
report of medical history dated the same day, the Veteran 
specifically reported that she did not currently have, nor 
had ever had, hearing loss or ear trouble.  This report of 
medical history includes the Veteran's printed name and her 
signature, in the same pen that marked "No" to the 
questions regarding hearing loss and ear trouble.  
Accordingly, the evidence of record does not substantiate the 
Veteran's claim that she did not undergo a separation 
audiological examination.


The Veteran's statements alone are not sufficient to prove 
that she has a bilateral hearing disability for VA purposes 
that is related to military service.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
she is not a physician, the Veteran is not competent to make 
a determination that she has a bilateral hearing disability 
for VA purposes that is related to military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, there is 
no medical evidence of record that shows that the Veteran has 
a bilateral hearing disability for VA purposes that is 
related to military service.  As such, service connection for 
bilateral hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that shows that the Veteran has a 
bilateral hearing disability for VA purposes that is related 
to military service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


